Case 1:18-cv-24889-DLG Document 103 Entered on FLSD Docket 09/24/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                          Case No. 18-cv-24889-GRAHAM/McALILEY

  GUSTAVO ABELLA,
                Plaintiff,

             v.

  TOWN OF MIAMI LAKES, et al.,
                    Defendants.
  _______________________________________/

            DEFENDANT JUAN RODRIGUEZ’S UNOPPOSED MOTION TO
          CONVENTIONALLY FILE COMPACT DISC WITH VIDEO EXHIBITS

         Defendant Juan Rodriguez respectfully requests leave of the Court to conventionally ﬁle

  a compact disc containing video recordings taken by the Plaintiff of portions of some of the

  encounters between the Plaintiff and the Defendant that are at issue in this suit. The Defendant

  seeks to use the video exhibits in support of his forthcoming motion for summary judgment.

  As there is no practicable way to ﬁle video exhibits on the electronic docket, good cause exists to

  permit the Defendant to ﬁle the compact disc conventionally.

         In accordance with the Local Rules, a proposed order accompanies this motion.

                      CERTIFICATE OF GOOD FAITH CONFERENCE

         The undersigned conferred with counsel for Plaintiff, who do not oppose the relief sought

  in this motion.


                        [SIGNATURE BLOCK APPEARS ON NEXT PAGE]




                                                     1
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 103 Entered on FLSD Docket 09/24/2019 Page 2 of 2



  Dated: September 24, 2019.                             Respectfully submitted,
                                                         ABIGAIL PRICE-WILLIAMS
                                                         MIAMI-DADE COUNTY ATTORNEY
                                                         By: /s/ Zach Vosseler
                                                             Zach Vosseler
                                                             Florida Bar No. 1008856
                                                             zach@miamidade.gov
                                                             Bernard Pastor
                                                             Florida Bar No. 46582
                                                             pastor@miamidade.gov
                                                             Assistant County Attorneys
                                                             Stephen P. Clark Center
                                                             111 N.W. First Street, Suite 2810
                                                             Miami, Florida 33128
                                                             (305) 375-5151
                                                         Counsel for Defendant Juan Rodriguez


                                   CERTIFICATE OF SERVICE

         I hereby certify that on this day, September 24, 2019, I electronically ﬁled the foregoing

  document with the Clerk of Court using CM/ECF. I also certify that a true and correct copy

  of the foregoing was served this day on all counsel of record via CM/ECF.


                                                                   /s/ Zach Vosseler
                                                                  Zach Vosseler
                                                                  Assistant County Attorney




                                                    2
                         OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                               TEL. (305) 375-5151
